 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-178-WBS
11
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
12                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          FINDINGS AND ORDER
13
     JOSEVAN ARIAS,                                     DATE: April 13, 2020
14                                                      TIME: 9:00 a.m.
                                 Defendant.             COURT: Hon. William B. Shubb
15

16                                                  STIPULATION
            Plaintiff United States of America, by and through its counsel of record, and defendant, Josevan
17
     Arias, by and through his counsel of record, David Garland, hereby stipulate as follows:
18
            1.     By previous order, this matter was set for status on April 13, 2020.
19
            2.     By this stipulation, defendant now moves to continue the status conference to June 22,
20
     2020, and exclude time between April 13, 2020, and June 22, 2020, under Local Code T4. Defendant
21
     Elmer Rodriguez-Colio has not yet appeared in this matter.
22
            3.     The parties agree and stipulate, and request that the Court find the following:
23
                   a)      The government has represented that it has produced the discovery associated
24
            with this case which includes FBI reports, photographs, surveillance footage, and laboratory
25
            reports. All of this discovery has either been produced directly to counsel or made available for
26
            inspection and copying.
27
                   b)      Counsel for defendant will need time to review the evidence, discuss it with his
28

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1          client, and pursue avenues of investigation, including potential resolution options.

 2                 c)       Counsel for defendant believes that failure to grant the above-requested

 3          continuance would deny him/her the reasonable time necessary for effective preparation, taking

 4          into account the exercise of due diligence.

 5                 d)       The government does not object to the continuance.

 6                 e)       Based on the above-stated findings, the ends of justice served by continuing the

 7          case as requested outweigh the interest of the public and the defendant in a trial within the

 8          original date prescribed by the Speedy Trial Act.

 9                 f)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

10          et seq., within which trial must commence, the time period of April 13, 2020 to June 22, 2020,

11          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

12          because it results from a continuance granted by the Court at defendant’s request on the basis of

13          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

14          of the public and the defendant in a speedy trial.

15          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

16 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

17 must commence.

18          IT IS SO STIPULATED.

19 Dated: April 7, 2020                                       MCGREGOR W. SCOTT
                                                              United States Attorney
20
                                                              /s/ JAMES R. CONOLLY
21                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
22
     Dated: April 7, 2020                                     /s/ DAVID GARLAND
23                                                            DAVID GARLAND
                                                              Counsel for Defendant
24                                                            JOSEVAN ARIAS
25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME               2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1                                       FINDINGS AND ORDER

 2          IT IS SO FOUND AND ORDERED.

 3
     Dated: April 8, 2020
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME      3
30    PERIODS UNDER SPEEDY TRIAL ACT
